June 14, 2012




                                  JUDGMENT

                      The Fourteenth Court of Appeals
                     DONALD AND DORIS YOUNG, Appellants

NO. 14-11-00396-CV                      V.

                     DON RAYMOND CLAPSADDLE, Appellee
                            ____________________



      This cause, an appeal from the judgment in favor of appellee, Don Raymond
Clapsaddle, signed February 1, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellants, Donald and Doris Young, jointly and severally, to pay all
costs incurred in this appeal.   We further order this decision certified below for
observance.